Citation Nr: 0020498	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The veteran served on active duty from May 1942 to March 
1948, and from January to August 1951.  This appeal arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, regional office 
(RO).

In May 2000, the veteran testified by videoconference hearing 
before the Board of Veterans' Appeals (Board) member 
rendering this decision.


REMAND

Subsequent to the May 2000 videoconference hearing (in June 
and July 2000), the Board received VA and private medical 
records pertaining to both issues on appeal.  This evidence 
was not accompanied by a waiver of RO consideration.  Under 
38 C.F.R. § 20.1304(c) (1999), such evidence must be returned 
to the RO for review and preparation of a supplemental 
statement of the case (SSOC) unless there is a waiver or 
unless the Board determines that the benefit(s) may be 
granted on appeal without such a referral.  

The Board notes that a June 2000 VA audiometry appears to 
show some increase in the level of the veteran's hearing loss 
impairment; however the audiometry was conducted for 
treatment purposes rather than evaluation, and was not 
certified for rating purposes.  Additionally, a June 2000 
statement from Ben Bobon, M.D., pertaining to the veteran's 
claim for service connection for a back disorder, appears to 
be sufficient to well-ground that claim.  Regardless, certain 
development is necessary even before the matter of well-
groundedness is addressed; due process requires that the RO 
initially consider Dr. Bobon' statement as well as the other 
relevant evidence received at the Board in June and July 
2000.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any back pathology.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests, such 
as X-ray studies, should be conducted.  
The examiner should express an opinion 
whether it is at least as likely as not 
that any current back pathology is 
related to the veteran's reported history 
of back injury during service in 1943, 
and provide the rationale for the 
opinion.  

2.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his service connected 
bilateral hearing loss.  

3.  The RO should ensure that all of the 
foregoing development is completed.  The 
RO should then readjudicate the claims 
for service connection for a back 
disorder, and for a compensable rating 
for bilateral hearing loss, based on all 
of the evidence of record, including that 
received at the Board in June and July 
2000.  Any treatment records of the 
veteran deemed necessary to the 
adjudication of these claims should be 
obtained.  

If either claim remains denied, the veteran and his 
representative should be provided an appropriate SSOC and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




